Case 2:20-cv-00014-JPJ-PMS Document 59 Filed 03/07/21 Page 1 of 4 Pageid#: 381




                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               (Big Stone Gap Division)

 MELINDA SCOTT,
                                Plaintiff,

 v.                                                Case No. 2:20-cv-00014-JPJ-PMS
 WISE COUNTY DEPARTMENT OF                         Joshua Moon’s
 SOCIAL SERVICES, et al.,                          Opposition to Plaintiff’s
                                                   Motion to Recuse
                               Defendants.




        NOW COMES Joshua Moon, by counsel, and opposes the Plaintiff’s (Second) Motion to

 Recuse. Dkt. No. 58. In opposition, Defendant Moon states as follows:

        1) Ms. Scott cites only a series of unfavorable rulings as grounds for recusal. She makes

           no showing that such unfavorable rulings flow from bias rather than from the

           meritless nature of her legal claims and arguments. As the U.S. Supreme Court has

           made clear, “judicial rulings alone almost never constitute a valid basis for a bias or

           partiality motion.” Liteky v. United States, 510 U.S. 540, 555, 114 S. Ct. 1147, 1157

           (1994).

        2) Binding precedent from the Fourth Circuit also forecloses Ms. Scott’s arguments. “If

           we were to ‘encourage strategic moves by a disgruntled party to remove a judge

           whose rulings the party dislikes,’ we would make litigation even more time-

           consuming and costly than it is and do lasting damage to the independence and

           impartiality of the judiciary. In other words, recusal decisions ‘reflect not only the

           need to secure public confidence through proceedings that appear impartial, but also

           the need to prevent parties from too easily obtaining the disqualification of a judge,
Case 2:20-cv-00014-JPJ-PMS Document 59 Filed 03/07/21 Page 2 of 4 Pageid#: 382




            thereby potentially manipulating the system for strategic reasons, perhaps to obtain a

            judge more to their liking.’” Belue v. Leventhal, 640 F.3d 567, 574 (4th Cir. 2011)

            (internal citations omitted).1

        3) Indeed, unsupported and meritless attempts by a litigant to seek recusal “not only

            threaten[] limitless gamesmanship but the fearless administration of justice itself.” Id.

        4) The Plaintiff’s latest filing containing cavalier accusations of bias and sexual

            discrimination is but the most recent display of her escalating pattern of abuse of this

            Court’s processes. See, e.g., Ms. Scott’s filings at Dkt. Nos. 15, 18, 29, and 41. See

            also defense filings illustrating the Plaintiff’s improper behavior at Dkt. Nos. 30, 35,

            45, 53, and 55.

        5) Ms. Scott first levied accusations of sexism and misogyny against the Defendants in

            this case in her Complaint. See Dkt. No. 2, p. 29, ¶ 72 et seq. Plaintiff then levied

            such accusations against the presiding judge. Motion to Recuse, Dkt. No. 15. She next

            accused undersigned counsel and Defendant Moon of sexism and misogyny in

            correspondence dated January 8, 2021. See Exhibit A, p. 7 et seq. (including

            allegations that the Plaintiff is a victim of sexism due to her handwriting style and the

            size of her forehead). In light of the Plaintiff’s behavior in this case to date, “[t]he

            fable of the boy who cried wolf comes to mind,” and this Court might wonder if it is

            dealing with a pro se Plaintiff acting in good faith or is instead dealing with an




 1
  Defendant Moon has pointed out in previous filings that Ms. Scott appears to be needlessly
 escalating the cost and duration of this litigation. See, e.g., Dkt. No. 30 at p. 15, and Dkt. Nos.
 35, 45, 53, and 55. Mr. Moon’s concerns in this regard largely echo those of the Fourth Circuit in
 Belue, 640 F.3d at 574, because Ms. Scott’s meritless motions “make litigation even more time
 consuming and costly than it is.”
Case 2:20-cv-00014-JPJ-PMS Document 59 Filed 03/07/21 Page 3 of 4 Pageid#: 383




            “unruly child[] not used to not getting [her] way.” CareFirst of Md., Inc. v. First

            Care, P.C., 422 F. Supp. 2d 592, 610 (E.D. Va. 2006).

        6) In light of the Plaintiff’s pattern of behavior throughout this litigation, it is

            disappointing but unsurprising that she has renewed her earlier accusations of

            impropriety directed at the Court. Because Ms. Scott cannot demonstrate bias within

            the meaning of Canon 3 of the Code of Conduct for U.S. Judges, however, or bias

            within the framework set forth in Consolidation Coal Co. v. Williams, 453 F.3d 609,

            618-620 (4th Cir. 2006), her latest motion must be denied.

        WHEREFORE, Defendant Moon respectfully submits that this Court should deny the

 Plaintiff’s most recent Motion to Recuse.

                        Respectfully submitted this the 7th day of March, 2021,

                                                JOSHUA MOON

 By Counsel:

 /s/Matthew D. Hardin
 Matthew D. Hardin, VSB #87482
 1725 I Street NW, Suite 300
 Washington, DC 20006
 Phone: 202-802-1948
 Email: MatthewDHardin@protonmail.com
Case 2:20-cv-00014-JPJ-PMS Document 59 Filed 03/07/21 Page 4 of 4 Pageid#: 384




                                       Certificate of Service

         I hereby certify that I will file a true and correct copy of the foregoing document with the
 Court’s CM/ECF system, which will electronically serve counsel of record. I have also deposited
 a true and correct copy of the foregoing document into the U.S. Mail, with First Class postage
 prepaid, directed to:

                        Melinda Scott
                        2014PMB87
                        Post Office Box 1133
                        Richmond, VA 23218

        Dated: March 7, 2021

                                       /s/Matthew D. Hardin
                                       Matthew D. Hardin
                                       Counsel for Joshua Moon
